Citation Nr: 1534895	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-08 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral eye disorder, to include astigmatism and presbyopia. 

2. Entitlement to an increased rating in excess of 10 percent for essential hypertension.


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty service from March 1984 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part, granted service connection for essential hypertension and assigned a 10 percent disability rating and denied service connection for an eye disorder. 

In the Veteran's substantive appeal (VA Form 9), he requested a hearing before the Board by travel board.  The hearing was scheduled for May 2012; however, the Veteran reported that he could not make his scheduled hearing because he was having surgery and requested that his hearing be rescheduled for some time after August 2012.  As such, a second hearing was scheduled for December 2012 and the Veteran was provided notice of this hearing in November 2012.  However, the Veteran failed to report to the scheduled hearing and failed to explain his absence. Therefore, the Board hearing request is treated as if it were withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In June 2014 and February 2015, the Board remanded the Veteran's claims for an increased rating in excess of 10 percent for essential hypertension and service connection for an eye disorder, via the Appeals Management Center (AMC) in Washington, D.C., for additional development. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a further remand is warranted in this case.  The Board noted in the last remand in February 2015 that the Veteran had previously identified outstanding relevant treatment records at Mission Hospital in Asheville, North Carolina, in 2013.  The Veteran had submitted a signed authorization for the RO to obtain these records, in July 2014.  However, in an October 2014 letter from Mission Hospital, it stated that no authorization had been attached to the request for these records.  The Board notes that the July 2014 authorization expired 180 days from the date the Veteran signed the form. 

Therefore, these issues were remanded in February 2015, in part, to obtain these Mission Hospital records and associate them with the claims file.  The remand did not request that a further release be obtained on the Veteran's behalf, simply that the private records were to be obtained and associated with the Veteran's claims folder.

The AOJ sent the Veteran a letter in April 2015 requesting that he provide a release so that these private records could be sought.  The Veteran did not respond to that request, and it appears that the RO did not obtain those records for that reason.  

While the Veteran did not submit a new authorization, it is unclear if he was aware that his prior authorization had expired and that he needed to execute a new authorization if he wished VA's assistance in obtaining the records.  On Remand, the Veteran should be informed that his July 2014 authorization has expired that he needed to execute a new authorization if he desired VA's assistance in obtaining the records.  In the alternative, the Veteran should be advised that he could obtain the records himself and provide them to VA if he so desired.  

Accordingly, the case is REMANDED for the following action:

1. Advise the Veteran that his July 2014 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA) has expired.  If he desires VA to obtain treatment records from the Mission Hospital in Asheville, North Carolina between May 2013 and December 2013, he would need to execute a new VA Form 21-4142.  If no records are found from that facility, a written determination should be included in the claims file.

2. Advise the Veteran that he may obtain copies of pertinent treatment record from Mission Hospital and submit them to VA if he so desires.

3. Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If any determination remains adverse to the Veteran, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and they should be afforded the appropriate period of time within which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
David L. Wight
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




